Citation Nr: 0717885	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for colon polyps.  

4.  Entitlement to service connection for bowel obstruction. 

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for exposure to 
asbestos.

7.  Entitlement to service connection for shingles.

8.  Entitlement to service connection for chest pain.  

9.  Entitlement to an initial compensable rating for 
lumbosacral strain. 

10. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) status-post Nissen 
fundoplication with repeat procedure and repair of 
paraesophageal hernia. 

11. Entitlement to an initial compensable rating for residual 
scarring status-post colon cancer and left hemicolectomy with 
adjuvant chemotherapy in remission. 

12. Entitlement to an initial compensable rating for residual 
scarring status-post hernia repair surgery and Nissen 
fundoplication procedures. 

13. Entitlement to an initial compensable rating for allergic 
contact dermatitis secondary to pesticide (malathion) 
exposure. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service for over twenty-four 
years until his retirement in March 2003.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared before the Board via video 
conference for a personal hearing in January 2007 and a 
transcript of that hearing is of record.

The claims of entitlement to an increased rating for sinus 
polyps, generalized anxiety disorder, cervical strain, 
tinnitus, right and left foot plantar fasciitis, residual 
scarring of the right arm, residual scarring of the left knee 
as well as the claims of entitlement to service connection 
for a right shoulder disability, residuals of a right middle 
finger fracture, right ankle disability, vision problems, 
sore throat, bronchitis, ingrown toenails and headaches were 
withdrawn from appeal by the veteran at the January 2007 
Board hearing.  In light of the veteran's withdrawal of his 
appeal with respect to these issues, there remains no 
allegation of error of fact or of law for appellate 
consideration.  See  38 C.F.R. § 20.204.  Therefore, the only 
issues here before the Board for adjudication are as set 
forth on the title page of this decision.

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's perceived hearing deficiency does not meet 
the threshold requirements of a disability for VA 
compensation purposes.

3.  A chronic left shoulder disability began during active 
duty service.

4.  Recurrent colon polyps manifest during active duty 
service.

5.  The veteran is not currently diagnosed as having a 
disability associated with bowel obstruction.

6.  The veteran is not currently diagnosed as having a 
disability due to exposure to asbestos.

7.  The veteran is not currently diagnosed as having 
shingles.

8.  The veteran is not currently diagnosed as having a 
disability associated with chest pain.

9.  The veteran has low back pain with motion and stiffness 
in the back.  He maintains 95 degrees of flexion and 35 
degrees of extension in the thoracolumbar spine as well as 
lateral flexion and rotation ability to 35 degrees 
bilaterally.  

10. The veteran's GERD is manifest by pyrosis and 
regurgitation, but is not productive of considerable 
impairment of health.   

11. Residual scarring from surgical intervention for colon 
cancer is not painful nor does it limit any motion. 

12. Residual scarring from hernia repair and fundoplication 
is painful.  

13. The veteran does not experience allergic contact 
dermatitis that covers an area of at least five percent of 
the entire body or at least five percent of exposed areas 
affected, nor does he requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Left shoulder disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Recurrent colon polyps were incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A chronic bowel obstruction disability was not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 

5.  A disability due to exposure to asbestos was not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 

6.  Chronic shingles was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006). 

7.  A disability manifest by chest pain was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 

8.  Criteria for a 10 percent rating for lumbosacral strain 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.71, 4.71a, Diagnostic Code 5295 (2003).


9.  Criteria for a 10 percent rating for gastroesophageal 
reflux disease (GERD), status-post Nissen fundoplication with 
repeat procedure and repair of paraesophageal hernia, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, and Diagnostic Code 7846 (2006).

10. Criteria for a compensable evaluation for residual 
scarring status-post colon cancer and left hemicolectomy with 
adjuvant chemotherapy in remission, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2006).

11. Criteria for a 10 percent rating for residual scarring 
status-post hernia repair surgery and Nissen fundoplication 
procedures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 
(2006).

12. Criteria for a compensable rating for allergic contact 
dermatitis secondary to pesticide (malathion) exposure have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection for 
various disabilities, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not here prejudiced 
because he was given specific notice with respect to the 
elements of a basic service-connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit, and he 
was provided notice of the evidence necessary to substantiate 
his claims of entitlement to higher initial ratings in the 
Statement of the Case issued in February 2005 as well as in 
subsequent supplemental statements of the case and is not 
prejudiced by the subsequent notice that is not in the form 
of a specific letter as evidenced by his command of the 
issues at his hearing before the Board in January 2007.  The 
Board notes that the RO will have an opportunity to fully 
advise the veteran of his rights and responsibilities under 
the VCAA with respect to any downstream issues that may arise 
as a result of the grant of benefits by the Board in this 
decision.  Thus, the Board finds that the veteran is not 
prejudiced by any notice deficiencies with respect to the 
claims granted herein.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in January 
2007.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The merits of the veteran's claims will now be addressed.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Hearing loss is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
March 2003, the evidence must show that chronic hearing loss 
manifest to a degree of ten percent by March 2004 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Bilateral Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

A December 2003 VA audiological evaluation of the veteran 
indicates pure tone thresholds, in decibels, as follows:

HERTZ


1000
2000
3000
4000
Right 
15
10
20
15
Left
20
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner found that the veteran's 
hearing was within normal limits bilaterally.  No other 
competent medical evidence indicates a hearing loss 
disability in accordance with 38 C.F.R. § 3.385. 

Given the evidence as outlined above, the Board must conclude 
that the veteran does not have a hearing loss that meets the 
regulatory threshold for a disability for VA compensation 
purposes.  The Board appreciates the veteran's credible 
testimony that he believes he experiences a hearing loss as a 
result of noise exposure during service; however, the Board 
is bound by the law and the medical evidence in determining 
if a disability exists.

The medical evidence reveals that veteran does not have an 
auditory threshold of 40 decibels or greater in any of the 
frequencies, of 26 decibels or greater for at least three of 
the frequencies, or speech recognition scores less than 94 
percent.  Therefore, in the absence of proof of a present 
disability for VA compensation purposes, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where service incidents have resulted in a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, 
service connection for bilateral hearing loss is denied.

Left Shoulder Disability

The veteran asserts that he injured his left shoulder in an 
in-service accident when he injured his neck.  A November 
1979 service treatment record shows that the veteran 
complained of left shoulder pain and the assessment was 
muscle strain.  In December 1992, the veteran complained of 
left shoulder and neck pain following a fall the previous 
month; the assessment was pectorialis/trapezius strain.  An 
April 1993 record shows that the veteran complained of 
clavicular discomfort and the examining physician noted 
tenderness on palpation of left shoulder.  

Upon VA examination in December 2003, the veteran complained 
of daily left shoulder pain since 1993.  He indicated that 
the pain radiated from his neck and that he had not had any 
specific neck trauma.  Magnetic resonance imaging (MRI) was 
normal.  The examiner found that the veteran's left shoulder 
was normal on examination and, thus, there was insufficient 
evidence at this time to warrant a diagnosis of any acute or 
chronic medical condition.  A May 2005 private MRI showed a 
posterior-superior labral tear; mild changes of tendonosis 
and pertendonitis involving the anterior rotator cuff; mild 
acromioclavicular degenerative joint disease; and mild 
encroachment of the subacromial structures that may be seen 
in association with the clinical syndrome of impingement.   

In his hearing testimony, the veteran indicated that he 
injured his left shoulder at the same time he sustained his 
service-connected neck injury.  He described certain tasks he 
had to do as a firefighter, which also hurt his shoulder, 
such as picking up pilots out of cockpits and carrying 
seventy pounds of gear and equipment. 

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, the Board 
finds that the veteran was treated a number of times during 
service for left shoulder pain and limitation and there is 
medical evidence of a current left shoulder disability.  
Given that the veteran has continually complained of left 
shoulder pain and filed a claim as soon as he was released 
from service, the Board finds that the record shows a 
continuity of pertinent symptomatology to link the disability 
to service.  Thus, the Board concludes that, when resolving 
all reasonable doubt in favor of the veteran, service 
connection is warranted for a left shoulder disability.

Colon Polyps 

The veteran is also seeking service connection for colon 
polyps because he initially experienced polyps during 
service.  In October 1999, the veteran was diagnosed as 
having left colon cancer and underwent a colectomy.   An 
August 2002 service medical record shows that he had another 
colon polyp, which was biopsied and found to be a 
hyperplastic polyp. 

Upon VA examination in December 2003, the examiner noted that 
colon polyps were diagnosed with the veteran's hemicolectomy 
in 1998 when they were excised; one of them apparently 
cancerous.  The examiner indicated that the colon polyps had 
resolved.  There was no diagnosis of recurrent colon polyps.

In July 2006, the veteran underwent a private colonoscopy and 
another colon polyp was found and removed.  Although there is 
no evidence of the nature of the polyp, the evidence clearly 
shows that the veteran developed an additional polyp after 
service.  The veteran testified at the January 2007 hearing 
that he had recurrent colon polyps.  

The medical evidence shows recurrent colon polyps during 
service and currently.  Although there is no medical nexus 
opinion, the continuity of symptomatology is apparent from 
the evidence.  Thus, given the veteran's credible testimony, 
which is supported by current medical evidence, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that recurrent colon polyps began while in service.  
Accordingly, service connection is warranted for recurrent 
colon polyps. 

Bowel Obstruction, Exposure to Asbestos, Shingles and Chest 
Pain

The veteran is seeking service connection for disabilities 
associated with a bowel obstruction, exposure to asbestos, 
shingles and chest pain as he experienced all of these things 
during service.  The veteran credibly testified before the 
Board that he had experienced an obstruction of the bowels, 
had been treated for shingles and had had chest pains during 
service.  He also stated that he was exposed to asbestos in 
his job as a fire-fighter during his active duty.  The 
veteran did not contend, however, that he was currently 
diagnosed as having disabilities associated with those in-
service experiences.

A January 1994 service medical record shows that the veteran 
had shingles, which is an acute infectious disease that 
resolved with treatment.  In June 1989, the veteran 
complained of chest pain and testing, including an 
electrocardiogram (EKG) was normal; he again complained of 
chest pain in July 1997, but an x-ray showed a stable chest.  
A January 2002 treatment record shows that the veteran had an 
unspecified intestinal obstruction.  Another treatment record 
dated in January 2003 shows that the veteran complained of 
occasional chest discomfort.  


Upon VA examination in December 2003, there are no findings 
with respect to any current diagnosis of shingles or any 
disability associated with exposure to asbestos.  Further, 
the examiner found that there was insufficient evidence to 
warrant a diagnosis of bowel obstruction.  The examiner also 
indicated that there was insufficient evidence to warrant a 
diagnosis of any acute or chronic cardiac condition.  At the 
examination, the veteran gave a history that his chest pain 
was associated with his GERD.  In sum, the examiner could not 
render a diagnosis nor attribute any of the complaints to a 
physical impairment.  The veteran has not provided any 
treatment records with respect to these issues.  

In his January 2007 hearing testimony, the veteran indicated 
that he had shingles during service and again in June 2005; 
however, there is no medical evidence of record to support 
this contention.  The veteran also testified that he was 
exposed to asbestos while in service, but had not been 
diagnosed with any disability due to asbestos exposure.  The 
veteran indicated that he was going to have a private 
physician perform testing related to his chest pain at the 
end of January 2007.  The record was held open so that the 
veteran could submit these records, but he did not submit any 
additional records.    

Following a review of the record evidence, including the 
veteran's testimony that he is not currently diagnosed as 
having a bowel obstruction, shingles, a disability associated 
with exposure to asbestos, or a disability associated with 
his complaints of chest pain, the Board finds that there is 
no evidence of current disability for which VA compensation 
may be awarded.  The medical evidence shows that the veteran 
was treated for acute symptoms during service that resolved 
by the time of his discharge.  This is supported by the VA 
examination report which shows that there were no diagnosed 
disabilities associated with these issues.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Consequently, absent evidence of a 
diagnosed disability, service connection must be denied.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbosacral Strain

The veteran requests assignment of a compensable rating for 
his low back disability as he experiences pain as well as 
stiffness on a regular basis.  He testified before the Board 
that he continues to work as a fire-fighter.  The veteran 
does not require in-patient treatment for his low back 
disability.

The veteran's low back disability is assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, for lumbosacral strain.  This diagnostic code 
allows for the assignment of a 40 percent evaluation for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  A 10 percent evaluation is assigned when the 
evidence shows lumbosacral strain with characteristic pain on 
motion and a noncompensable evaluation is assigned when there 
are only slight subjective symptoms.

During the course of this appeal, effective September 26, 
2003, all rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended.  
See 68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The 
amendment changed the diagnostic code numbers used for all 
spine disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243.

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.


Upon VA examination in December 2003, the veteran gave a 
history of low back pain for about twenty years that radiated 
down his left leg once or twice a month for a few minutes.  
He related that he had not had any spasms that forced him to 
bed rest, that he could comfortably lift fifty pounds and sit 
for forty-five minutes.  He had not had surgery or any 
cortisone injections.  On examination, the examiner found 
that the veteran's gait, spinal contour, sensory and motor 
abilities were normal; the lumbar spine was non-tender to 
palpation and range of motion included 95 degrees of flexion 
to 35 degrees extension, lateral flexion to 35 degrees 
bilaterally and rotation to 35 degrees bilaterally.  The 
examiner indicated that per Deluca, there was no pain, 
fatigue, weakness or incoordination on repeat testing of the 
low back.  A contemporaneous x-ray showed a mild anterior 
wedge deformity of the L1 vertebral body; the lower lumbar 
vertebrae were normal in appearance and the intervertebral 
disc spaces were well maintained.  The examiner diagnosed 
chronic lumbosacral strain with L1 deformity.  

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

Following a complete review of the record evidence, the Board 
finds that the rating criteria in effect at the time the 
veteran filed his application for benefits are more favorable 
to him than current criteria.  Specifically, the veteran 
meets criteria for assignment of a 10 percent rating under 
Diagnostic Code 5295 when reasonable doubt is resolved in his 
favor with respect to his credible testimony of painful 
motion in the lumbar spine on a regular basis, whereas he 
does not meet current criteria for assignment of a 
compensable rating because he maintains considerable motion 
in his lumbar spine and has no muscle spasm, guarding, 
localized tenderness, abnormal spinal contour or vertebral 
body fracture with loss of 50 percent or more of the height.  
Thus, the discussion here is limited to the criteria in 
effect when the veteran filed his application for VA 
compensation in September 2003, just prior to the change in 
rating criteria.

As noted above, the veteran maintains considerable motion in 
his lumbar spine and is able to perform his duties as a fire-
fighter.  He does, however, have a diagnosis of chronic 
lumbar strain and credibly testified that he experiences 
stiffness and pain on a regular basis albeit not everyday.  
Therefore, in an effort to ensure that this veteran is 
properly evaluated for the pain experiences, the Board finds 
that reasonable doubt may be resolved in his favor and a 10 
percent rating assigned.  A rating higher than 10 percent is 
not available for assignment because there is no evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  Consequently, a rating of 10 percent for 
lumbosacral strain is granted.

Gastroesophageal Reflux Disease (GERD)

The veteran seeks a compensable rating for GERD as he is 
required to take medication daily and experiences frequent 
sore throats.  At his January 2007 hearing, the veteran 
testified that his GERD was pretty well controlled with 
medication.  He indicated that the GERD caused him to have a 
sore throat about ten times each year.  

GERD is assigned a noncompensable rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346, which provides the rating 
criteria for evaluation of hiatal hernias.  A 30 percent 
evaluation is assigned when there is evidence of persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assigned when there is evidence of two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  

Upon VA examination in December 2003, the veteran indicated 
that he had melena in the past, but had not had hematemesis.  
He stated that he did not have a history of peptic ulcer 
disease.  The veteran had a laparoscopic Nissen 
fundoplication performed in 1998 and again in October 2002, 
but continues to have symptoms of GERD, including heartburn 
approximately once a week.  The examiner diagnosed 
gastroesophageal reflux disease, status-post Nissen 
fundoplication, with repeat procedure and repair of 
paraesophageal hernia, with residual symptoms described.   

Based on the medical evidence of record, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that a 10 percent rating is warranted for GERD.   The 
December 2003 VA examination report clearly indicated that 
the veteran had heartburn once a week and residual symptoms 
of GERD.  Further, the veteran's hearing testimony indicated 
that he has sore throats apparently due to regurgitation 
caused by his GERD.  Thus, the evidence of record shows that 
the veteran has at least two of the symptoms described under 
the 30 percent rating criteria, specifically, pyrosis and 
regurgitation.  Consequently, the Board finds that the 
veteran meets the requirements for a 10 percent rating and 
such a rating is granted.  A rating higher than 10 percent is 
denied as the veteran does not experience more than two 
symptoms of the disability and there is no evidence of 
considerable impairment of health.  

Residual Scarring

The veteran seeks assignment of a compensable rating for 
scarring of his abdomen.  He has scarring related to 
surgeries to treat colon cancer and a hernia.  Noncompensable 
ratings are assigned for both areas of scarring under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  In order for a 
compensable rating to be assigned, there must be evidence of 
a scar that is superficial and painful on examination.  
Diagnostic Code 7805, also found at 38 C.F.R. § 4.118, allows 
for compensable ratings based on limitation of function of 
the affected part. 

At the December 2003 VA examination, the veteran indicated 
that the residual scar from his hernia repair was pruritic 
most of the time and could also be painful.  He made no 
complaints with respect to residual scarring from colon 
cancer surgery.  The examiner described a 29 centimeter (cm) 
scar that ran inferior of the umbilicus and was flat, well-
healed and non-tender.  It is unclear whether the examiner 
was describing the residual scar due to the veteran's surgery 
for colon cancer or his surgery for hernia repair.  

The veteran credibly testified at his January 2007 hearing 
before the Board that the scar from his colon cancer surgery 
had healed very well and was not painful.  He stated that the 
residual scar from his GERD problems was irritated, itched 
and was painful to touch.  

Given the evidence as outlined above, including the veteran's 
credible testimony, the Board finds that a compensable rating 
is not warranted for the colon cancer residual scarring 
because there is no evidence of painful scarring, much less 
anything other than superficial scarring.  Because the 
scarring identified in the VA examination appears to be the 
painful scarring complained of by the veteran, the Board 
finds that a compensable rating may be assigned for the 
scarring associated with hernia repair.  Specifically, given 
the consistency of the veteran's statements, the Board finds 
them credible and resolves all reasonable doubt in favor of 
the veteran with respect to the painful nature of the 
scarring.  Thus, a 10 percent rating is granted under 
Diagnostic Code 7804 only for the scarring due to hernia 
repair.  This is the maximum rating allowed under this code.  

Allergic Contact Dermatitis

The veteran is also seeking a compensable rating for allergic 
contact dermatitis.  In his hearing testimony, the veteran 
stated that his last outbreak was a couple of years ago while 
in Mexico.  He did not seek medical treatment, but rather 
took some Benadryl and was fine in about twenty-four hours.  
He indicated that he watched what he came in contact with in 
order to avoid outbreaks and that he had been without having 
an outbreak in the last couple of years.  The veteran stated 
that his outbreaks were confined mainly to his face.

A noncompensable rating is assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 
percent rating requires evidence that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating requires that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent is warranted when the skin disability 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas is affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

At the December 2003 VA examination, the veteran gave a 
history of allergic dermatitis and indicated that he was 
allergic to chemicals such as malathion as well as to poison 
oak.  The veteran stated that he got hives and rashes about 
once or twice a year that lasted about one week.  The 
outbreaks resolved with oral steroids.  On physical 
examination, the examiner found that the veteran's skin was 
without any obvious evidence of neoplasia.  The diagnosis was 
allergic dermatitis secondary to malathion exposure.  

Given the medical evidence of record as well as the credible 
testimony of the veteran that he does not require systemic 
therapy, the Board finds that a compensable rating is not 
warranted.  There is no evidence that the veteran's allergic 
contact dermatitis currently affects at least five percent of 
his body or five percent of exposed areas.  According to the 
veteran's own hearing testimony, the disability does not 
currently affect any area or part of the veteran's body.  
Moreover, the December 2003 VA examination was silent with 
respect to any skin problems associated with this disability.  
Further, there is no medical evidence that veteran required 
systemic therapy such as corticosteroids or other 
immunosuppressive during the past 12-month period.  Thus, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for a compensable rating for his service-
connected allergic contact dermatitis and the claim is 
denied.  

Extraschedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is unemployable because 
of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors so as to allow for assignment of ratings 
outside of the schedule.  Specifically, the veteran has not 
required frequent periods of hospitalization for any of his 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by the veteran's various disabilities has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left shoulder disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for recurrent colon polyps is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for bowel obstruction is denied.

Service connection for exposure to asbestos is denied.

Service connection for shingles is denied.

Service connection for chest pain is denied.

A 10 percent rating for lumbosacral strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 10 percent rating for gastroesophageal reflux disease, 
status-post Nissen fundoplication, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A compensable rating for residual scarring status-post colon 
cancer and left hemicolectomy with adjuvant chemotherapy is 
denied.

A 10 percent rating for residual scarring status-post hernia 
repair surgery and Nissen fundoplication is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A compensable rating for allergic contact dermatitis 
secondary to pesticide exposure is denied.




REMAND

The veteran asserts that he injured his left hip during a 
fall in 1986 and that a fracture was found upon MRI during 
service in 2000.  A May 2002 service medical record shows 
that the veteran complained of left hip pain; however, at the 
December 2003 VA examination, the examiner found that the 
left hip was normal and that there was insufficient evidence 
to warrant a diagnosis of any acute or chronic medical 
condition.  A contemporaneous x-ray of the hip showed a 
normal left hip with the exception of a defect in the iliac 
bone.  The examining radiologist questioned whether there was 
a history of surgery or trauma, but the examining physician 
did not comment on the question posed.  Additionally, there 
is no follow-up report to explain why a history of surgery or 
trauma was questioned by the radiologist.

The Board finds that further development is necessary to 
determine the nature and etiology of the left hip complaints.  
After a review of the claims file, it does not appear that 
the 2000 MRI/bone scan referenced by the veteran is included.  
Thus, the veteran should be contacted and attempts to obtain 
a copy of this medical evidence should be made.  Further, 
given the conflicting evidence in the VA examination report, 
another examination is necessary in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Upon remand, additional notice of the veteran's rights 
and responsibilities under the VCAA should be provided 
consistent Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Send the veteran VCAA notice pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran and attempt to 
obtain a copy of the 2000 MRI/bone scan 
of the veteran's left hip referenced in 
his hearing testimony.

3.  Schedule examination with an 
orthopedic specialist to determine the 
nature, extent and etiology of the 
veteran's left hip complaints disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination and the examiner 
should be requested to specifically 
comment on the December 2003 x-ray and 
the statement made by the examining 
radiologist as to a history of surgery or 
trauma.  The examiner should render all 
appropriate diagnoses and state whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
current left hip disability is related to 
service as opposed to other causes or to 
the aging process.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


